Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed July 26, 2021 has been entered.  Claims 3, 5-21, 23 and 24 are pending in this application and examined herein.

Drawings
The Drawings filed July 26, 2021 (3 sheets) are accepted and will substitute for drawing figures 6A thru 6M as originally filed.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-9, 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2016/0268962).
Xue para [0030] discloses incubating in the dark a solution including gold seeds, HAuCl4 (a noble metal precursor as recited in claim 3 and a salt of a noble metal as recited in claim 7), and polyvinylpyrrolidone (PVP) to preferentially enlarge multiply-twinned seeds.  These multiply twinned particles are readily separated from planar-
With respect to claims 5 and 6, the noble metal is gold and nothing in the prior art would suggest the presence of silver.  With respect to claims 11-13, the prior art solution includes PVP, which comprises a lactam ring.  With respect to claim 14, Xue para. [0028] suggests including sodium iodide in the growth solution, and suggests that a high iodide concentration will result in a large population of nanoprisms.  With respect to claim 15, Xue Fig.5(b) illustrates hexagonal and triangular nanoprisms.
Xue does not specify that the photocatalytic intermediary (i.e. the PVP) is positively charged as required by claim 1 as amended, does not specify the temperature range of claim 8, and does not specify the yield percentage of claim 21.  However,
a) With respect to charge, only two possibilities exist (positive or negative).  Given the extremely small size of this genus, selection of either desired charge would have been considered a matter of obvious selection by one skilled in the art.
b) With respect to claim 8, in general the mere recitation of a numerical limitation in an otherwise known process will not result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter. In the present case, the numerical value claimed does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.
c) With respect to claim 21, Xue para. [0030] refers to the prior art process as “high yield synthesis of Au nanoprism”. While Xue does not specifically recite “at least 
Thus the disclosure of Xue et al. is held to establish a prima facie case of obviousness of a method as presently claimed.

			Response to Arguments
Applicant’s amendment and remarks filed July 26, 2021 have been fully considered, with the following effect:
a) All rejections under 35 USC 112 are withdrawn. 
b) The rejections based on Bastys or Grigorenko et al. are withdrawn.  Neither Bastys nor Grigrenko disclose or suggest that multiply-twinned seed structures are preferentially enlarged, as required by claim 1 as amended.
c) With regard to Xue, Applicant asserts that Xue does not teach the limitations of claim 3 as added by the amendment.  The examiner respectfully disagrees, for reasons as indicated in the rejection supra.

			Allowable Subject Matter
Claims 10, 23 and 24 are allowable over the prior art of record.  The prior art does not disclose or suggest a method as claimed and in which the combinations of the wavelength of the radiation and edge length of the nanoprisms are as set forth in new claims 23 or 24.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 25, 2021